Beck, J.
It appeared, from the petition for certiorari and the answer thereto, that the defendant in a suit for damages, brought in the county court of Worth county (the plaintiff in certiorari), filed a plea at the first term of the court; that subsequently the case was duly transfen’ed to the city court of Sylvester, under the provisions of the act. creating that .court, and that the plea was stricken in the city court, upon motion *679of plaintiff’s counsel, on the ground that it was not signed hy defendant’s counsel, though the latter, at the time the motion to strike was made, moved to be allowed to sign the plea in his name as defendant’s attorney at law. It further appeared that the ease had not been marked in default. Held, that the petition for certiorari was properly sustained by the superior court. Currie v. Deaver, 1 Ga. App. 11, and eases there cited.
Submitted July 18, 1906.-
-Decided February 16, 1907.
Certiorari. Before Judge Spence. Worth superior court. November 29, 1905.;-
G. E. May, for plaintiff. Perry & Tipton, for defendant.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.